On Second Remandment.
We are still of the opinion that the testimony of Joe Watts as set out in the opinion on first remandment is illegal, irrelevant, and not coming within the rule as laid down in 16th Corpus Juris, 701, and sustained by many cited authorities. To wit: "The corroborative evidence must be independent of the testimony of the accomplice; but subject to this limitation, any evidence which legitimately tends to establish the guilt of defendant is admissible to corroborate the accomplice, and sufficient to satisfy the statutory requirement of corroboration. Evidence which does not relate to points material to the conviction or to circumstances with which defendant is in some way connected or which affect his identity is not admissible, even though a basis, other than the mere fact of accomplicity, has been laid for the impeachment of the witness."
However, while such testimony may have had its influence on the jury, an examination of the entire record fails to convince us that such error probably injuriously affected the substantial rights of the defendant, so as to entitle him to a reversal of this cause.
We still hold that charges, 24, 18, 27, 37, and 43 assert correct propositions of law. But these charges could only have referred to the testimony of Joe Percy Bragg, and the same principles of law are substantially covered in charges 38 and 42 as requested in writing by the defendant and the general charge emphasizing the burden of proof as given by the court in its oral charge.
Therefore, on authority of Slayton v. State, 234 Ala. 9,173 So. 645, the judgment in this case is affirmed.
Affirmed.